DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August 05, 2021. Claims 1-18 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 102
 	Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (oh, Hyeonwoo, Seunghoon Hong, and Bohyung Han. "Learning deconvolution network for semantic segmentation." Proceedings of the IEEE international conference on computer vision. 2015) in view of Zitnick (Zitnick, C. Lawrence, and Piotr Dollár. "Edge boxes: Locating object proposals from edges." European conference on computer vision. Springer, Cham, 2014) further in view of Shi et al (Pub No.: 20150248591).
  	Regarding Claim 1, which is representative of claims 10 and 18 and are similarly rejected, Noh discloses  An apparatus for image processing, the apparatus comprising:  generate a feature map for an image using a trained machine learning model  (Noh discloses that “Given an input image, we first generate a sufficient number of candidate proposals, and apply the trained network to obtain semantic segmentation maps of individual proposal” Section 5, ¶ [1], pg 1524) ; perform pixel labeling for the image by segmenting the generated feature map (Noh discloses that the pixel-wise maximum or average of the score maps corresponding to the classes are sufficiently efficient to obtain robust results” and that “the pixel-wise class score map of an image can be calculated by using Eq(1) or Eq (2), Section 5.1, ¶ [1-2], pg 1524-1525); and classify one or more areas of the image based on a result of the pixel labeling (Noh discloses that class conditional probability maps in the organization image space are obtained by applying a softmax function to the aggregated maps obtained by Eq(1) or Eq(2). The fully connected CRF is applied to the output maps for the final pixel-wise labeling where the unary potential  are obtained from the class conditional probability maps,  Section 5.1, ¶ [1], pg 1525) ; and Noh  teaches using the edge box algorithm and reference Zitnick but does not provide explicitly details of the algorithm, nor explicitly states: generate plural bounding boxes for the image, wherein coordinates of the one or more bounding boxes are determined based on coordinates of the one or more classified areas ; and detect one or more objects of the image in response to a confidence score of the plural bounding boxes being greater than a threshold.
 	However in the same field of endeavor of object detection and image analysis, Zitnick teaches: generate one or more bounding boxes for the image, wherein coordinates of the one or more bounding boxes are determined based on coordinates of the one or more classified areas  (Zitnick discloses the edge box algorithm which is defined as a approach to generate object bounding boxes directly from edges. The edges provided a simplified but informative representation of an image.  The number of contours wholly enclosed by the bounding box is indicative of the likelihood of the box containing an object, [2]  pg 2-3.  The edges contain information about the coordinates of the pixels considered to be edges of an object); and detect one or more objects of the image in response to a confidence score of the one or more bounding boxes being greater than a threshold  (Zitnick discloses that “Once the candidate bounding boxes are refined, their maximum scores are recorded and sorted. Our final stage performs Non-Maximal Suppression (NMS) of the sorted boxes. A box is removed if its IoU is more than β for a box with greater score. Pg. 9 ¶ [2])
 	Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Noh’s system with Zitnicks’s use/explanation of bounding box for object classification.  The motivation for combining being that Noh teaches using the Edge box algorithm and that Zitnick discloses the details of that specific algorithm which more accurately identifies the objects using  contours to determine the bounding box. 
 	Note the discussion above; the combination of Zitnick and Noh as a whole does not teach wherein the generating of the plural bounding boxes includes merging at least portions of the plural bounding boxes in response to the at least portions of the plural bounding boxes overlapping to each other and one or more processors. 
 	Shi discloses a system for object recognition including wherein the generating of the plural bounding boxes includes merging at least portions of the plural bounding boxes in response to the at least portions of the plural bounding boxes overlapping to each other (see [p][0051] – where a merge test is done so that the same object is not counted twice) and one or more processors (335 – see Fig. 3).
 	Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Noh’s system with Shi’s system for object recognition. The motivation for combining being that the merge test of Shi 


 	Regarding Claim 2, which is representative of Claim 11 and is similarly rejected, Noh and Zitnick teach: The apparatus of claim 1, Noh  in the combination further teaches: wherein the trained machine learning model is a neural network (Noh discloses that their trained network is composed of two part a convolution and deconvolution networks, Section 3.1, ¶ [1], pg 1521).

 	Regarding Claim 3, which is representative of Claim 12 and is similarly rejected, Noh and Zitnick teach: The apparatus of claim 2, Noh in the combination further teaches: wherein the neural network comprises a convolution neural network (Noh discloses that the convolution network corresponds to feature extractor that transforms the input image to multidimensional feature representation, Section 3.1, ¶ [1], pg 1521 and Fig. 2]).  

 	Regarding Claim 4, which is representative of Claim 13 and is similarly rejected,  Noh and Zitnick  teach: The apparatus of claim 1, Noh  in the combination further teaches: wherein, for the classifying of the one or more area and the detecting of the one or more objects, the one or more processors are configured to classify the one or more areas and detect the one or more  objects using the feature map and the result of pixel labeling (Noh discloses that class conditional probability maps in the organization image space are obtained by applying a softmax function to the aggregated maps obtained by Eq(1) or Eq(2). The fully connected CRF is applied to the output maps for the final pixel-wise labeling where the unary potential  are obtained from the class conditional probability maps,  Section 5.1, ¶ [1], pg 1525).

 	Regarding Claim 5,  which is representative of Claim 14 and is similarly rejected, Noh and Zitnick teach: The apparatus of claim 4, Noh in the combination  further teaches: wherein for the classifying of the one or more areas and the detecting of the one or more objects, the one or more processors are configured to use an intermediated result or a final result of the classifying of the one or more areas to detect  the one or more  objects or, to use an intermediated result or a final result of   the detecting of the one or more objects to classify one or more areas (Noh discloses that their trained network is composed of two part a convolution and deconvolution networks, and that “The convolution network corresponds to feature extractor that transforms the input image to multidimensional feature representation, whereas the deconvolution network is a shape generator that produces object segmentation from the feature extracted from the convolution network. The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes”    Section 3.1, ¶ [1], pg 1521 to 1521).

 	Regarding Claim 6, which is representative of Claim 15 and is similarly rejected, Noh and Zitnick teach: The apparatus of claim 4, Noh in the combination teaches: wherein the result of the pixel labeling comprises pixel probability distribution information including probabilities that area classes correspond to a pixel of the (Noh discloses the final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes”    Section 3.1, ¶ [1], pg 1521 to 1521).

 	Regarding Claim 7, which is representative of Claim 16 and is similarly rejected, the combination of Noh and Zitnick teach: The apparatus according to claim 6, Noh in the combination teaches:  wherein the one or more processors configured to classify the one or more areas using a class having a maximum probability for each pixel in the pixel probability distribution information (Noh discloses that the class conditional probability maps are applied by applying  softmax function to the aggregated maps obtained by Eq (1) or Eq (2). Where Eq (1)  uses  maximum  score maps, Section 5.2m ¶2 pg. 1524]).  

 	Regarding Claim 8, which is representative of Claim 17 and is similarly rejected,  Noh and Zitnick teach: The apparatus of claim 1, Noh in the combination further teaches: wherein the one or more processors are configured to: for the pixel labeling, generate the result of the pixel labeling in one or more deconvolutional stages (Noh discloses that their trained network is composed of two part a convolution and deconvolution networks, and that “The convolution network corresponds to feature extractor that transforms the input image to multidimensional feature representation, whereas the deconvolution network is a shape generator that produces object segmentation from the feature extracted from the convolution network. The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes”    Section 3.1, ¶ [1], pg 1521 to 1521).

 	Regarding Claim 9, Noh and Zitnick teach: The apparatus of claim 1, Noh  in the combination further teaches: wherein the feature map of the image comprises information indicating any one or any combination of any two or more of a color of the input image, a shape of the input image, an area of the input image, an outline of the input image, and a luminous intensity of the input image  (Noh discloses that “The learned filters in deconvolutional layers correspond to bases to reconstruct shape of an input object…. a hierarchical structure of deconvolutional layers are used to capture different level of shape details…. The filters in lower layers tend to capture overall shape of an object while the class-specific fine details are encoded in the filters in higher layers. In this way, the network directly takes class-specific shape information into account for semantic segmentation,” Section 3.2.2 ¶ [1], pg 1522 to 1523).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        October 22, 2021